NOT FOR PUBLICATION WITHOUT THE APPROVAL
                       OF THE APPELLATE DIVISION

                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-0413-15T4

IN THE MATTER OF
STATE OF NEW JERSEY,

      Respondent/Cross-Appellant,           APPROVED FOR PUBLICATION

and                                              June 26, 2017

                                               APPELLATE DIVISION
FRATERNAL ORDER OF POLICE LODGE
91,

      Appellant/Cross-Respondent.

_________________________________

          Argued May 16, 2017 - Decided June 26, 2017

          Before Judges Reisner, Koblitz and Mayer.

          On appeal from the Public Employment Relations
          Commission, P.E.R.C. No. 2016-11.

          Frank M. Crivelli argued the cause for
          appellant/cross-respondent Fratnernal Order
          of Police Lodge 91 (Crivelli & Barbati,
          attorneys; Mr. Crivelli, on the brief).

          James J. Gillespie argued the cause for
          respondent/cross-appellant  State   of   New
          Jersey (Jackson Lewis, attorneys; Jeffrey J.
          Corradino, of counsel; Mr. Gillespie, on the
          brief).

          Frank C. Kanther, Deputy General Counsel,
          argued the cause for respondent New Jersey
          Public Employment Relations Commission (Robin
          T. McMahon, General Counsel, attorney; Mr.
          Kanther, on the brief).
      The opinion of the court was delivered by

REISNER, P.J.A.D.

      Fraternal Order of Police Lodge 91 (FOP) appeals, and the

State cross-appeals, from a September 3, 2015 final decision of

the Public Employment Relations Commission (PERC) adopting, in

pertinent   part,    a    lengthy   and       meticulously   detailed    interest

arbitration award deciding the terms of an initial collective

negotiations agreement (CNA) between the Division of Criminal

Justice    (DCJ)    and   a   newly   certified       unit   representing      DCJ

investigators.      The FOP contends that PERC erred as a matter of

law in its February 13, 2015 interlocutory decision directing the

arbitrator to apply the two percent statutory cap on salary

increases, set forth in N.J.S.A. 34:13A-16.7.1               The State contends

that PERC erred in confirming the award with respect to certain

non-salary issues, including an education reimbursement, paid time

off   to   attend   certain    educational        classes,    a   $300   clothing

allowance, and arbitration of minor discipline.2




1
 That decision did not become ripe for an appeal as of right until
PERC issued its final decision. FOP previously filed a motion for
leave to appeal, which we denied.
2
  Before oral argument of the appeal, the State withdrew an
additional issue concerning the manner in which the arbitrator
implemented the two percent cap.

                                          2                               A-0413-15T4
     On the cross-appeal, we conclude that PERC's decision as to

the non-salary issues is not arbitrary and capricious, see In re

State, 443 N.J. Super. 380, 384-86 (App. Div.), certif. denied,

225 N.J. 221 (2016), and we affirm for the reasons stated in the

agency's September 23, 2015 decision.           The State's arguments are

without sufficient merit to warrant further discussion.             R. 2:11-

3(e)(1)(E).

     We affirm on the FOP's appeal, substantially for the reasons

stated   in   the   agency's   February   13,   2015    decision.    We   owe

deference to PERC's reasonable interpretation of its enabling

statute, and we find no basis to depart from that deference here.

See In re Camden Cty. Prosecutor, 394 N.J. Super. 15, 23 (App.

Div. 2007).    We agree with PERC that the two percent cap applies

where, as here, a newly certified bargaining unit is negotiating

its first CNA with the public employer.                We reject the FOP's

argument, because read as a whole and construed in light of its

purposes, the Police and Fire Public Interest Arbitration Reform

Act, N.J.S.A. 34:13A-14 to -16.9, both entitles a newly certified

unit to demand interest arbitration and subjects that arbitration

process to the two percent cap.3


3
  Unless further extended by the Legislature, the two percent cap
will expire at the end of 2017 as set forth in N.J.S.A. 34:13A-
16.9. See L. 2014, c. 11, § 4.    As a result, although this case


                                     3                               A-0413-15T4
     Read literally, the Act does not permit interest arbitration

for newly certified bargaining units or subject such arbitrations

to the cap.   Both N.J.S.A. 34:13A-16(b)(2), requiring interest

arbitration, and the section setting forth the two percent cap,

N.J.S.A. 34:13A-16.7(b), apply by their terms to situations in

which an existing CNA is expiring.       However, a literal reading of

the Act would produce absurd results, contrary to its purpose.

See Perez v. Zagami, LLC, 218 N.J. 202, 209-11 (2014).

          [W]here a statute or ordinance does not
          expressly address a specific situation, the
          court will interpret it "consonant with the
          probable intent of the draftsman 'had he
          anticipated the matter at hand.'"     In that
          regard, "[i]t is axiomatic that a statute will
          not be construed to lead to absurd results."

          [Twp. of Pennsauken v. Schad, 160 N.J. 156,
          170 (1999) (citations omitted).]

     One of the Act's central goals is to resolve law enforcement

labor disputes through interest arbitration.      See N.J.S.A. 34:13A-

14(a); In re State, 114 N.J. 316, 326 (1989).         That requirement

"shall be liberally construed."    N.J.S.A. 34:13A-14(d).     Applying

the statute to newly certified bargaining units, negotiating their

first CNAs, serves that purpose.       Another important purpose of the

Act is to limit the economic burden on public employers and



presents a novel issue, we acknowledge that our decision may have
limited application.

                                   4                            A-0413-15T4
preserve the public fisc.   See N.J.S.A. 34:13A-16.8; Assembly Law

and Pub. Safety Comm., Statement to Assembly Comm. Substitute for

A. 3393, Dec. 9, 2010.   Therefore, it serves the economic policies

expressed in the Act to apply the two percent salary cap uniformly,

whether an interest arbitration concerns an expiring CNA or the

negotiation of a unit's first CNA.

      Accordingly, we agree with PERC that the FOP cannot obtain

the   Act's   benefits   without       also   accepting   its   burdens.

Interpreting the Act to give newly certified bargaining units the

benefit of interest arbitration without the financial limit of the

two percent cap would produce a skewed result, at odds with the

Legislature's intent in enacting the salary cap provision.

      Affirmed.




                                   5                             A-0413-15T4